Citation Nr: 0328814	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.

2.	Entitlement to an increased disability rating for 
service-connected otitis media, left ear, currently 
evaluated as 10 percent disabling.

3.	Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO).

Procedural history

In November 1964 the veteran was granted a 10 percent 
disability rating for conductive deafness, left ear with 
tinnitus and a 10 percent disability rating for otitis media, 
left ear.  

In February 1996, the veteran filed a claim for increased 
disability ratings.
 The veteran was denied an increased rating for both 
conductive deafness, left ear, with tinnitus and otitis 
media, left ear, in a March 1996 rating decision.  In May 
1996 the RO received the veteran's notice of disagreement 
(NOD) in response to the March 1996 rating decision.  The RO 
sent the veteran a Statement of the Case (SOC).  The veteran 
perfected his appeal by filing a substantive appeal in March 
1997.

During the course of appeal, the veteran raised a claim of 
entitlement to service connection for right ear hearing loss.  
After a VA audiometric examination in February 2002, the 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss and stated  that the veteran's bilateral hearing 
loss was related to his military service.  In a June 2002 
rating decision the RO denied service connection for hearing 
loss, right ear.  The veteran submitted a NOD in September 
2002 in response to the June 2002 rating decision.  In 
February 2003, the RO issued a SOC as  to the issue of 
service connection for hearing loss, right ear.  In March 
2003, the veteran submitted a substantive appeal and 
requested a hearing with a hearing officer at the RO.  A 
hearing was held on April 29, 2003.  

In an April 2003 rating decision the veteran was granted 
service connection for hearing loss of right ear.  The 
veteran was also informed that his service-connected 
disability has been recharacterized as bilateral hearing 
loss.  A separate 10 percent disability rating was assigned 
for tinnitus.  In a June 2003 rating decision the RO 
evaluated the veteran's bilateral hearing loss as 10 percent 
disabling.

In summary, the current posture of this case is as reflected 
in the issues listed on the first page of this decision.  The 
veteran is seeking increased disability ratings for his three 
service-connected disabilities which involve the ears and 
hearing, namely bilateral hearing loss, otitis media and 
tinnitus, each of which is currently evaluated as 10 percent 
disabling. 


FINDINGS OF FACT

1.  A January 2002 VA audiological examination (VAX) showed 
average puretone threshold in the left ear of 70 decibels, 
with speech discrimination ability of 92 percent; the average 
puretone threshold in the right ear of 41 decibels, with 
speech discrimination ability of 94 percent.

2.  A May 1999 VA audiological examination (VAX) showed 
average puretone threshold in the left ear of 62 decibels, 
with speech discrimination ability of 94 percent; and the 
average puretone threshold in the right ear of 43 decibels, 
with speech discrimination ability of 94 percent.

3.  A September 1997 VA audiological examination (VAX) showed 
average puretone threshold in the left ear of 65 decibels, 
with speech discrimination ability of 92 percent; and the 
average puretone threshold in the right ear of 47 decibels, 
with speech discrimination ability of 96 percent.

4.  A March 1996 VA audiological examination (VAX) showed 
average puretone threshold in the left ear of 61 decibels, 
with speech discrimination ability of 100 percent and the 
average puretone threshold in the right ear of 38 decibels, 
with speech discrimination ability of 92 percent. 

5.  The veteran has Level II or VI hearing in the left ear 
and Level I hearing in the right ear.

6.  The veteran's otitis media, left ear is rated as 10 
percent disabling, which is the highest schedular rating 
provided for that disability.

7.  The veteran's tinnitus is rated as 10 percent disabling, 
which is the maximum schedular rating provided for that 
disability.
 
8.  The record does not demonstrate that the veteran's 
hearing loss, tinnitus, and/or otitis media have resulted in 
frequent periods of hospitalization or marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.85 (1998); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, and 4.86 (2003).

2.  A schedular disability rating in excess of 10 percent for 
otitis media, left ear is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).

3.  A schedular disability rating in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).

4.  The criteria for an increased disability rating for the 
veteran's service-connected bilateral hearing loss, left 
otitis media and/or tinnitus on an extra-schedular basis have 
not been met. 38 C.F.R. 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected bilateral hearing loss, 
left otitis media and tinnitus, each of which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially address 
preliminary matters which are common to all of the issues on 
appeal.  The three issues on appeal will then be separately 
discussed.  Finally, the Board will address the matter of 
referral for consideration of extraschedular ratings in a 
common discussion. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
Veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an veteran describing 
evidence potentially helpful to the veteran but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
1997 and February 2003 Statements of the Case (SOC) and the 
December 1997, October 2000, June 2002, and June 2003 
Supplemental Statements of the Case (SSOC) of the pertinent 
law and regulations.  Crucially, in July 2001 the RO sent the 
veteran a letter specifically regarding the VCAA, in which 
the veteran was informed of the relative responsibilities of 
VA and himself in developing the evidence.  In addition, the 
February 2003 SOC contained specific instructions as to what 
information and evidence the veteran was required to furnish.  
See the February 2003 SOC, page 6.    

The Board concludes, based on the record in this case, that 
the provisions of the VCAA pertaining to notification of the 
veteran, as well as the Court's holding in Quartuccio, have 
been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran was afforded VA audiology 
examinations (VAX) in March 1996, September 1997, June 1998, 
May 1999, and January 2002 the reports of which are of 
record.  The RO also obtained VA outpatient treatment reports 
and a hospital report for May 1993 from the VA Medical Center 
(VAMC) East Orange.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  There is no indication that there exists any evidence 
which has a bearing on this case that has not been obtained.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board additionally observes that general due process 
consideration have been observed in connection with this 
appeal   See 38 C.F.R. § 3.103 (2003). 

In March 2003 the veteran requested a hearing with the 
hearing officer at the RO.  In response to veteran's request 
a hearing was held on April 29, 2003.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder and has been reviewed by the Board.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted a 
written argument in his behalf.
 
Accordingly, the Board will proceed to a decision on the 
merits of the veteran's claims.

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003). Separate 
diagnostic codes identify the various disabilities.

Specific schedular criteria will be discussed where 
appropriate below.

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of examination 
to two tables located in 38 C.F.R. § 4.85 (2003).  Average 
puretone decibel loss for each ear is located on Table VI 
along a horizontal axis, and percent of discrimination is 
located along a vertical axis.  A Roman numeral designation 
is assigned according to where the axes intersect. The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2003).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran initial claim for an 
increased evaluation for hearing loss was received in March 
1996, before and after the amended regulations became 
effective.  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991);  see also VAOPGCPREC 3-
2000 (2000).  In this regard, the Board notes that the method 
described above using Tables VI and VII was not changed.  
However, pertinent changes were made to 38 C.F.R. § 4.86, 
regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

During service, the veteran complained of hearing loss, as 
well as drainage from the left ear.  An audiogram in May 1956 
demonstrated hearing loss in the left ear.  As indicated in 
the Introduction, a VA audiology examiner in February 2002 
diagnosed bilateral hearing loss and related the loss of 
hearing in both ears to the veteran's service.

On VA audiological evaluation in March 1996, puretone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
15
45
50
LEFT
55
45
50
70
80







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The veteran had average puretone decibels loss of 38 in the 
right ear and 61 in the left ear. 

On VA audiological evaluation in September 1997 puretone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
60
60
LEFT
50
50
50
75
85







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The veteran had average puretone decibels loss of 47 in the 
right ear and 65 in the left ear. 



On VA audiological evaluation in May 1999, puretone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
55
60
LEFT
60
65
70
75
70







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The veteran had average puretone decibels loss of 43 in the 
right ear and 62 in the left ear. 

On VA audiological evaluation in January 2002, puretone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
55
LEFT
60
65
70
75
70







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The veteran had average puretone decibels loss of 41 in the 
right ear and 70 in the left ear. 

Outpatient treatment records for the veteran's bilateral 
hearing loss show treatment for bilateral hearing loss with 
hearing aids.  It was noted in his treatment records that his 
hearing was checked in July 2002 and the threshold results 
indicated no change in a year.  



Analysis

The veteran seeks entitlement to an increased rating 
disability rating for his service-connected bilateral hearing 
loss, in excess of the currently assigned 10 percent rating.  
The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's level of symptomatology is not 
consistent with that enumerated for an increased disability 
rating for hearing loss.  
 
As previously stated, the record reflects that the veteran's 
hearing acuity was evaluated on VAX in January 2002.  The 
results from the VAX in January 2002 show the highest level 
of hearing loss in the record.  The Roman numeral designation 
for the right ear is "I" and Roman numeral designation for 
the left ear is "II" under Table VI based on these test 
results.  As noted above, once the numeric designation has 
been determined, Table VII is used to determine the 
disability evaluation.  Where the better ear, in this case 
the right ear, has a designation of I and the poorer (left) 
ear has a designation of II, the disability evaluation is 
zero percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

Turning to the provisions of 38 C.F.R. § 4.86(a), with 
respect to the left ear, puretone thresholds equal or exceed 
55 db at all four relevant levels.  Applying 38 C.F.R. 
§ 4.85, Table VI, speech discrimination of 92 percent and 
puretone threshold average of 70 leads to the assignment of 
II for the left ear.  Applying Table VIa, puretone threshold 
average of 70 dB leads to the assignment of VI for the left 
ear.  Turning to the provisions of 38 C.F.R. § 4.86(a), with 
respect to the right ear, puretone thresholds do not equal or 
exceed 55 db at all four relevant levels.  Therefore, a 
noncompensable rating is warranted under Table VII because 
the better (right) ear is I, coupled with VI for the left ear 
under table VIA.

With respect to 38 C.F.R. § 4.86(b),puretone threshold is not 
30 dB or less at 1000 Hertz for the left ear, nor is it 70 dB 
or more at 2000 Hertz for the right ear.  Thus, the 
provisions of this subsection also do not avail the veteran.
  
In view of the above, the degree of hearing impairment as 
shown by the medical findings does not establish a level of 
severity for which a higher rating is warranted under the 
applicable law and regulations.  However, as found by the RO, 
the veteran's 10 percent disability rating for hearing loss, 
which has been in effect for many decades,  is protected by 
operation of law and cannot be lowered.  
See 38 C.F.R. § 3.951(b) (2002).  The veteran's service 
connected bilateral hearing loss will continue to be 
evaluated at 10 percent disabling.

The Board acknowledges that the medical evidence documents 
that the veteran has diminished hearing.  Diminished hearing 
recognized by the grant of service connection and is not, 
however, the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
veteran's hearing loss as demonstrated on objective 
audiological evaluation is not of sufficient severity to 
warrant a higher rating.  

2.  Entitlement to an increased disability rating for 
service-connected otitis media, left ear, currently 
evaluated as 10 percent disabling.

Relevant law and regulations

A 10 percent is currently assigned for left ear otitis media 
with under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6200.  As noted above, the schedular criteria were 
revised in 1999.

Under the version of Diagnostic Code 6200 in effect prior to 
June 10, 1999, chronic, suppurative otitis media is assigned 
a maximum rating of 10 percent during the continuance of the 
suppurative process.  The rating is to be combined with 
ratings for loss of hearing.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  

Similarly, 38 C.F.R. § 4.87, Diagnostic Code 6200, effective 
as of June 10, 1999, provides a maximum rating of 10 percent 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are to be evaluated separately.  
See 38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).

Factual background

As noted above, the veteran's service medical records 
indicate left ear drainage during service.  The veteran has a 
history of surgery on the left ear in 1969 for otitis media.

VA outpatient  records from VAMC East Orange show ongoing 
treatment for draining left ear in May 2001 and October 2001.
 
In September 1997, May 1999 and February 2002 the VA 
examiners found that the left ear has healed of otitis media 
and the disease was inactive.  

Analysis

The veteran seeks entitlement to an increased rating 
disability rating for his service-connected left ear otitis 
media, in excess of 10 percent.  

Under rating criteria in effect prior both prior to and after 
June 1999, a maximum 
10 percent schedular evaluation is assigned for the veteran's 
service-connected otitis media.  Thus, an increased schedular 
rating may not be assigned.  The matter of entitlement to an 
extraschedular rating will be discussed below. 

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 
percent disabling.

Relevant law and regulations

As previously stated the regulations pertaining to the 
evaluation of diseases and injuries of the ears were revised 
effective June 10, 1999.  According to the former rating 
criteria, a maximum 10 percent rating was assigned for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998). The regulation was revised effective in June 
1999 to provide that a maximum 10 percent rating is 
applicable for recurrent tinnitus, regardless of its cause.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating 
which is available for tinnitus is 10 percent.  The Board 
therefore finds that neither version of the regulation is 
more favorable to the veteran.  See VAOPGCPREC 3-2000.

In an opinion dated May 22, 2003, VA's General Counsel 
concluded that separate ratings for tinnitus for each ear may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-2003.  In VAOPGCPREC 2-03, 
VA General Counsel (GC) noted that "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
Based on this medical explanation the GC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  GC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.

Analysis

Bernard considerations

It appears that the RO has not had the opportunity to 
consider the newly-revised criteria for evaluating tinnitus.  
The Board finds, however, that it can consider the matter of 
an increased disability rating for tinnitus without the 
necessity of remanding it to the RO.  See Bernard v Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a decision 
a question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Under both the former and current rating criteria, the 
maximum schedular rating which may be assigned for tinnitus 
is 10 percent.  The veteran is already in receipt of a 10 
percent rating.  To the extent that there was any question as 
to whether separate 10 percent ratings could be assigned to 
each ear, this has been resolved by
VAOPGCPREC 2-2003, discussed above.  That opinion is of 
course as binding on the ROs as it is on the Board.  See 
38 C.F.R. § 14.507 (2003).  Thus, remanding the case to the 
RO would accomplish nothing except to delay resolution of 
this case.



Discussion

The medical evidence establishes that the veteran has 
tinnitus. As previously stated, 10 percent is the maximum 
schedular evaluation allowed for tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  This area of 
uncertainty has, however, been cleared op by 
VAOPGCPREC 2-2003.  As the GC opinion makes clear, the 
disease entity of "tinnitus" is considered to have but one 
symptom--the perception of sound in the brain without 
acoustic stimulus.  According to the GC opinion, because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.  

Precedential opinions of the GC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); see also Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  Thus, all versions of 
Diagnostic Code 6260 preclude the assignment of separate 
disability ratings for bilateral tinnitus; 10 percent is the 
maximum rating available for tinnitus.  

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA GC.  An increased schedular rating for 
tinnitus is denied.  The matter of the veteran's entitlement 
to an extraschedular rating for tinnitus will be addressed 
immediately below.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. §3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 [finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure].  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 
38 C.F.R. 3.321.

It is clear that the RO considered the matter of an 
extraschedular rating in evaluating the veteran's hearing 
condition in the October 2000, June 2002, and the June 2003 
SSOCs and the June 2003 rating decision in review of the 
veteran's claim.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) in order to determine 
whether referral to appropriate officials is required..

As discussed above, the audiology findings of record in this 
case would ordinarily mandate the assignment of a 
noncompensable rating for bilateral hearing loss under the 
schedular criteria.  However, the veteran's 10 percent 
disability rating is protected and can not be lowered.  The 
veteran is at the maximum schedular rating for otitis media, 
left ear and tinnitus.  The Board must therefore evaluate the 
evidence and determine, under these circumstances, whether 
there exists an exceptional or unusual disability picture 
with respect to one or more of the three disabilities.
  

There is no evidence of frequent hospitalization for any the 
three service-connected disabilities.  The veteran did 
undergo surgical procedures on his inner ear in 1969 and in 
May 1993; however, these appear to have been on an outpatient 
basis..

The veteran has indicated that his service-connected hearing 
disorder results in marked interference with employment.  The 
record on appeal indicates that the veteran is 69 years of 
age and has been retired for about six years.  The veteran 
evidently had a long employment history with no significant 
breaks since service.
The veteran worked for the United States Postal Service for 
about 25 years.  He contended during his hearing in April 
2003 that he had to retire two years earlier than he wanted 
to because of his hearing disability.  

The Board has identified evidence that the veteran's problems 
on the job may be due to a cause other than the service-
connected ear and hearing problems.  In a July 1998 
psychiatric compensation and pension evaluation report the 
veteran stated that he was irritable and self-conscious on 
the job due to difficulty hearing and drainage form the ear.  
The examiner diagnosed depressive disorder with anxiety due 
to the service-connected disabilities.  Service connection 
was subsequently granted for the psychiatric disability and a 
10 percent rating was assigned.    

Based on this evidence, the Board finds that some of the 
veteran's concerns as to how his hearing disabilities  
affected him on the job have been addressed with the grant of 
service connection for depressive disorder with anxiety as 
secondary to the service-connected disabilities of conductive 
deafness, tinnitus, and otitis media of the left ear.  That 
is, it is clear that some of the on-the-job problems were due 
only indirectly to the service-connected ear and hearing 
problems and were directly related to the psychiatric 
disorder, which is now recognized by VA as being service 
connected.  Ascribing all of the veteran's on-the-job 
problems to one or more of the ear/hearing disorder and 
assigning an extraschedular rating on that basis when it is 
clear that the service-connected depression played a 
significant role would amount to prohibited pyramiding of 
disabilities.  See 38 C.F.R. § 4.14 (2003).

Turning to the basic question of how the three service-
connected disabilities affected the veteran, separately and 
individually, there is little or no evidence of marked 
interference with employment.  The veteran worked for many 
years after service, and it appears that he retired in his 
mid 60's, which hardly constitutes evidence of an early or 
forced retirement.   

Further, there is no evidence that the service-connected 
bilateral hearing loss, otitis media nor tinnitus involve 
unusual symptomatology.  The bilateral hearing loss has been 
evaluated on a number of occasions in recent years and 
nothing out of the ordinary was identified by examiners.  
Similarly, although there is no reason to doubt that the 
veteran experiences tinnitus, no remarkable manifestations of 
that problem have been described.  According to the medical 
evidence of record, the service-connected otitis media is 
intermittent; it, too, is evidently productive of no unusual 
symptomatology.  The Board has identified no other evidence 
which has a bearing on the question of assignment of an 
extraschedular rating for any of the three disabilities, and 
the veteran has pointed to no such evidence. 

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards for either 
disability.  

In short, the objective medical evidence does not support the 
proposition that the veteran's service-connected hearing 
disorder presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  Accordingly, referral for consideration of an 
extraschedular evaluation is not warranted.





CONTINUED ON NEXT PAGE



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for bilateral hearing loss is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for otitis media is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



